IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00217-CV

    IN THE INTEREST OF E.J.G., Z.M.E.G., AND M.B.G., CHILDREN



                           From the County Court at Law
                              Navarro County, Texas
                           Trial Court No. D18-27516-CV


                                        ORDER

       This is an appeal of an order that terminated J.G.'s parental rights. J.G. filed a pro

se notice of appeal seeking to challenge the trial court's judgment. The order of

termination expressly continued the representation of J.G.'s trial counsel until further

order of the trial court. By his amended notice of appeal, filed on August 31, 2021, J.G.

alleges he is presumed indigent, has been found to be indigent, and may proceed without

advance payment of costs. J.G. has filed all documents in this appeal pro se.

       J.G. has also presented a motion for filing, in both this Court and the trial court,

requesting the appointment of counsel on appeal. In this motion, J.G. has asserted that

his appointed attorney has expressed a desire to withdraw from representing J.G. and

that the attorney has been ineffective in his representation of J.G.
        We requested a response to J.G.'s motion, and J.G., his trial counsel, and the

attorneys for the intervenors have responded. J.G.'s trial counsel has indicated in his

response that he does not wish to represent J.G. on appeal of this proceeding. Therefore,

we abate this proceeding to the trial court for the appointment of counsel to represent

J.G. in this appeal.

        The trial court is ordered to appoint counsel to represent J.G. on appeal within

fourteen days of the date of this order. A supplemental clerk's record shall be filed with

this Court with the name and contact information of J.G.'s appointed counsel within

seven days after the trial court's appointment of counsel.

        J.G.'s appellate counsel shall request that the court reporter prepare the transcript

as necessary to proceed with the appeal within seven days of appointment. The stay

previously entered regarding the reporter's record is hereby lifted.


                                                            PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Abatement ordered
Order issued and filed October 12, 2021
[RWR]




In the Interest of E.J.G., Z.M.E.G., and M.B.G., Children                              Page 2